Name: 2003/911/EC: Council Decision of 22 December 2003 establishing a Community action programme for bodies promoting reciprocal understanding of relations between the European Union and certain regions in the world
 Type: Decision
 Subject Matter: cooperation policy;  management;  European construction;  research and intellectual property;  EU finance
 Date Published: 2003-12-30

 Avis juridique important|32003D09112003/911/EC: Council Decision of 22 December 2003 establishing a Community action programme for bodies promoting reciprocal understanding of relations between the European Union and certain regions in the world Official Journal L 342 , 30/12/2003 P. 0053 - 0057Council Decisionof 22 December 2003establishing a Community action programme for bodies promoting reciprocal understanding of relations between the European Union and certain regions in the world(2003/911/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 308 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Whereas:(1) The Community maintains relations with certain countries and regions, in particular by providing substantial assistance under the ALA(2), MEDA(3), TACIS(4) and CARDS(5) Regulations.(2) The European Council has, on at least two occasions(6), underlined the importance it attaches to relations between the European Union and its partners.(3) Special attention should be given to the regional dimension of Community assistance, taking account of the divergence of needs and priorities among the main regions covered by the aforementioned Regulations and stepping up regional cooperation in a balanced and coordinated manner.(4) Increased reciprocal knowledge and understanding between the European Union and partners receiving assistance from it should be promoted.(5) Strengthening reciprocal knowledge and understanding between the European Union and its partners will be assisted by the work of bodies specialising in the analysis of relations between the European Union and the regions concerned.(6) Several budget lines are designed to support institutes, bodies or networks with a view to reinforcing relations between the European Union and other regions in the world.(7) Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities(7) (hereinafter referred to as the "Financial Regulation") requires a legal basis to be established for existing support actions.(8) The geographical scope of the programme which is the subject of this Decision should be extended to all the regions covered by the ALA, MEDA, TACIS and CARDS Regulations and to the candidate countries.(9) The operations covered by this Decision are not cooperation measures falling directly under the policies of development cooperation or cooperation with other third countries and yet are necessary to achieve one of the Community's objectives.(10) A financial reference amount, within the meaning of point 34 of the Interinstitutional Agreement of 6 May 1999 between the European Parliament, the Council and the Commission on budgetary discipline and improvement of the budgetary procedure(8), is inserted in this Decision for the entire duration of the programme, without the powers of the budgetary authority as defined by the Treaty being affected thereby.(11) For the adoption of this Decision, the Treaty does not provide powers of action other than those laid down in Article 308 thereof,HAS DECIDED AS FOLLOWS:Article 1Objective of the programme1. A Community action programme is hereby established for the promotion of centres, institutes and networks specialising in the analysis of relations between the European Union and certain regions.2. The general objective of this programme shall be to increase understanding and dialogue between the European Union and the regions covered by the ALA, MEDA, TACIS and CARDS Regulations and the candidate countries through support to the activities of the bodies mentioned in paragraph 1. The activities shall consist of the annual work programme of a centre, institute or network and shall be in keeping with those described in the Annex. The activities supported must contribute to increasing understanding and dialogue between the European Union and the regions covered by the ALA, MEDA, TACIS and CARDS Regulations and the candidate countries.Article 2Access to the programme1. To qualify for a grant, an applicant body must comply with the provisions laid down in the Annex and meet the following requirements:- it shall be an independent and non-profit making legal entity active chiefly in promoting understanding of relations between the European Union and the regions concerned, with an objective that serves the public good;- it shall have been legally established for more than two years and have had its accounts for the preceding two years certified by a registered auditor;- its activities shall be in keeping with the principles underlying Community external relations action and take account of the priority areas identified in point 4 of the Annex.2. For a body pursuing an objective in keeping with European Union external relations policy to qualify for an operating grant under its annual work programme, it shall also be active at a European level or in the region concerned and its structure and activities must have potential at the level of the European Union and/or these regions.Article 3ParticipationParticipation in the programme shall be open to bodies, institutes and networks established in:(a) the Member States;(b) countries whose accession to the European Union in 2004 was approved at the 2002 Copenhagen Summit;(c) Bulgaria, Romania and Turkey;(d) countries or regions covered by the ALA, MEDA, TACIS or CARDS Regulations.Article 4Selection of beneficiaries1. The Commission shall implement the Community action programme in accordance with the Financial Regulation.2. The award of an operating grant on the basis of the annual work programme of a body shall comply with the general criteria laid down in the Annex.3. Bodies entitled to receive such operating grants shall be selected following a call for proposals covering the full duration of the programme, with a view to establishing a partnership between these bodies and the European Union.On the basis of the call for proposals, the Commission shall adopt the list of recipients and the amounts approved in accordance with Article 116 of the Financial Regulation.Article 5Award of the grant1. The operating grants awarded under this programme may not finance the body's entire eligible expenditure for the calendar year for which the grant is awarded.2. The amount of an operating grant awarded may not exceed 70 % of the organisation's eligible expenditure for the calendar year for which the grant is awarded.3. Pursuant to Article 113(2) of the Financial Regulation, where such operating grants are renewed, they shall be gradually decreased. If a grant is awarded to a body which received an operating grant the preceding year, the percentage of Community cofinancing represented by the new grant shall be at least 10 percentage points lower than the Community cofinancing percentage represented by the grant in the preceding year.Article 6Financial provisions1. This programme shall start on 1 January 2004 and end on 31 December 2006.2. The financial reference amount for the implementation of the programme for the period referred to in paragraph 1 shall be EUR 4,1 million.3. The annual appropriations shall be authorised by the budgetary authority within the limits of the financial perspectives.Article 7Monitoring and evaluationBy 31 December 2005 the Commission shall report to the Council on the achievement of the objectives of the programme. The report shall be based on the results obtained by the beneficiaries and shall assess, in particular, their relevance, effectiveness and usefulness in achieving the objectives defined in Article 1 and the Annex.Article 8Transitional provisionsThe principle of the gradual decrease of the rate of Community cofinancing provided for in Article 5 in the case of renewal of an operating grant to bodies having received such a grant for the same activities the year before this Decision enters into force and for the two preceding years shall apply only from the third year following the entry into force of this Decision provided that these bodies have fully satisfied all requirements regarding sound management.Article 9Entry into forceThis Decision shall enter into force on the day following its publication in the Official Journal of the European Union.Done at Brussels, 22 December 2003.For the CouncilThe PresidentA. Matteoli(1) Opinion delivered on 20 November 2003 (not yet published in the Official Journal).(2) Regulation (EEC) No 443/92 (OJ L 52, 27.2.1992, p. 1).(3) Regulation (EC) No 1488/96 (OJ L 189, 30.7.1996, p. 1).(4) Regulation (EC, Euratom) No 99/2000 (OJ L 12, 18.1.2000, p. 1).(5) Regulation (EC) No 2666/2000 (OJ L 306, 7.12.2000, p. 1).(6) Cannes European Council, 26-27 June 1995 and Lisbon European Council, 23-24 March 2000.(7) OJ L 248, 16.9.2002, p. 1.(8) OJ C 172, 18.6.1999, p. 1. Agreement as amended by Decision 2003/429/EC of the European Parliament and of the Council (OJ L 147, 14.6.2003, p. 25).ANNEX1. Activities supportedThe activities of bodies that may help to reinforce and increase the effectiveness of Community action shall include the following:- study and analysis of the policies of the European Union and of the region targeted by the call for proposal,- production of discussion documents,- round tables,- thematic seminars,- various publications.2. Implementation of activities supported2.1. The activities covered by this programme shall be carried out by a body whose objective is to increase understanding and reciprocal knowledge between the European Union and the regions covered by the ALA, MEDA, TACIS or CARDS Regulations.2.2. The programme shall apply to all non-profit making bodies, institutes or networks active in the countries and/or regions covered in Article 2 of the Decision that promote principles and policies forming part of the objectives of the Treaties.2.3. An annual operating grant may be awarded to support the implementation of such a body's annual work programme.3. Selection of beneficiariesBodies entitled to receive an operating grant shall be selected on the basis of calls for proposals, as provided for in the Financial Regulation. These calls for proposals will be launched at the beginning of this programme in order to select the partners with which the European Union will implement it.4. Characteristics of grant applications on which assessment is basedGrant applications shall be assessed on the basis of:- their complementarity with the objectives of the programme,- the quality of the activities,- prior experience in the field,- the existence of well established information sources and contacts in the regions concerned and the European Union,- the proportionality of the costs and benefits of the activity proposed,- the geographic scope of the activities.The exact characteristics and criteria for awarding the grants shall be specified in the calls for proposals.5. Eligible expenditure5.1. The only costs to be taken into account in determining the operating grant shall be those necessary for the proper conduct of the normal activities of the body selected, in particular personnel costs, overheads (such as rental and property charges, equipment, office supplies, telecommunications and postal charges), costs of internal meetings, publication, information and dissemination costs.5.2. The bodies concerned receive budget cofinancing from sources other than Community sources. Such cofinancing may be partly contributed in kind, provided the contribution is valued at no more than the cost actually incurred and evidenced by accounting documents or the cost generally obtaining on the market in question and with the exception of contributions in kind in the form of real estate.6. Checks and Audits6.1. The beneficiary of an operating grant shall keep available for the Commission all the supporting documents, including the audited financial statement, regarding expenditure incurred during the grant year, for a period of five years following the last payment. The beneficiary of a grant shall ensure that, where applicable, supporting documents in the possession of partners or members are made available to the Commission.6.2. The Commission may have an audit of the use made of the grant carried out either directly by its own staff or by any other qualified outside body of its choice. Such audits may be carried out throughout the lifetime of the agreement and for a period of five years from the date of payment of the balance. Where appropriate, the audit findings may lead to recovery decisions by the Commission.6.3. Commission staff and outside personnel authorised by the Commission shall have appropriate right of access to sites and premises where the action is carried out and to all the information, including information in electronic format, needed in order to conduct such audits.6.4. The Court of Auditors and the European Anti-Fraud Office (OLAF) shall enjoy the same rights, especially of access, as the Commission.6.5. In order to protect the European Community's financial interests against fraud and other irregularities, the Commission may also carry out on-the-spot checks and inspections under this programme in accordance with Council Regulation (Euratom, EC) No 2185/96(1). Where necessary, investigations shall be conducted by the European Anti-Fraud Office (OLAF) and shall be governed by European Parliament and Council Regulation (EC) No 1073/1999(2).(1) OJ L 292, 15.11.1996, p. 2.(2) OJ L 136, 31.5.1999, p. 1.